[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant's objection to plaintiff's motion to dismiss is overruled. This court is not unmindful of the draconian consequences in dismissing an appeal from probate terminating parental rights.
The statute, § 46a-147(a) clearly mandates that appeals from probate must be taken within 30 days. It was undisputed that the appeal was taken beyond the 30 day period. The argued reason for the delayed appeal was the defendant's inability to post the required $150 bond. At all times during these proceedings, the defendant was and is an inmate incarcerated at Somers. At all times relevant herein the defendant was and is legally indigent.
The probate court, after expiration of the appeal period, at the request of the defendant waived the requirement of the bond. Unfortunately for the defendant, the appeal period had expired.
Had the defendant exercised his appeal within the statutory period, arguing that he was not required to post a bond because of his acknowledged indigency, he more likely would have prevailed on constitutional grounds. This scenario is not before me.
Because the appeal is tardy without reference to a constitutional challenge, the defendant's objection is overruled.
The plaintiff's motion to dismiss is granted.
SO ORDERED: CT Page 7838
Spada, J.